Combating HIV/Aids within the EU and in the neighbouring countries 2006-2009 (debate)
The next item is the report by Mr Andrejevs, on behalf of the Committee on the Environment, Public Health and Food Safety, on combating HIV/AIDS within the European Union and in the neighbouring countries, 2006-2009.
rapporteur. - Madam President, I wish to begin by thanking the President-in-Office for her encouraging words made in Bremen - and I hope also here during our debate today - as well as for her continued commitment in the fight against HIV/AIDS. As the Federal Chancellor, Angela Merkel, stated in her keynote speech at the conference in Bremen, the fight against HIV/AIDS is the responsibility of all Member States. I strongly believe that every single national government should follow Germany's example and take full political responsibility by putting the fight against HIV/AIDS on its list of top policy priorities.
Today, Parliament is being asked to vote on my report on combating HIV/AIDS within the European Union and in the neighbouring countries, 2006-2009, which contains many important suggestions on how to combat the disease. Various colleagues contributed to this final consolidated version, and I want to use this opportunity to thank all my colleagues who contributed to this report as shadow rapporteurs or by tabling amendments. Their input was of great value and is much appreciated.
As you know, after the vote in the Committee on the Environment, Public Health and Food Safety, several new amendments were tabled by the political groups to be voted on during today's sitting. The majority of those amendments have my support. However, I could not agree on some. If adopted, one of the amendments would, in reality, prolong the current situation where two Member States of the EU are not reporting data to the EU surveillance bodies concerning HIV/AIDS, especially to the European Centre for Disease Prevention and Control. Therefore, in my report I urged the responsible bodies in those two Member States to start reporting data. All the other 25 Member States report their national data anonymously, which does not contradict personal data protection.
I want to draw your attention to, and ask for your support for, amendment 4, tabled by the Group of the Alliance of Liberals and Democrats for Europe, regarding equal access to medicines within the European Union. Let me briefly explain the motivation for tabling this amendment. As already stated in the report, access to anti-retroviral treatment and anti-retroviral drugs are different and varying among the Member States of the European Union. At the same time, let me remind you that Article 300 of the EC Treaty provides a legal basis for the Commission to conduct negotiations on behalf of all Member States if the Council authorises the Commission to do so. In such a case, if the European Parliament and the Council were to decide in favour of this proposal, the Commission's mandate would be limited in scope and duration only to those particular negotiations, namely for equal access to anti-retroviral medicines. Negotiating on behalf of 27 Member States, the outcome could be beneficial for everyone and provide all citizens of the EU with equal access to those medicines.
To conclude, I should like to thank once more all my colleagues who contributed to the work done in this report. The work combating this pandemic will not stop after today's vote: it will continue in the field. Therefore, I should like to call on all the national governments and the Commission to support non-governmental organisations, social organisations and society as a whole to fight against HIV/AIDS. I call for them to be empowered by allocating the necessary financial resources to strengthen those who fight this epidemic in the front line. The role of civic society in this fight is not to be underestimated, and we need to guarantee our full political support.
Mr President, honourable Members, I thank you for giving me the opportunity to address you here today, and Mr Andrejevs, too, for presenting his report, which makes it plain that HIV/AIDS remains a dangerous illness, which, although we often - and rightly - think of it as associated with Africa, is also an issue for our own continent of Europe.
In parts of our continent, infection is now spreading more rapidly than in other parts of the world, and it is, alas, on the increase in all the Member States of the European Union. We must, then, make this issue our own, for HIV/AIDS is more than a health problem; it also has to do with economic and social development in the states affected by it.
I am very glad, then, that we succeeded in getting over 41 European states, including some of our neighbours, represented by ministers or their deputies at the Bremen conference, that we were able to highlight the importance of the alliance between government and civil society in the fight against HIV/AIDS and that it was also made plain that HIV/AIDS has to be seen as the big issue. I am very grateful to the German Federal Chancellor for her clear statement and also for the fact that the results of this conference and its conclusions will be on the agenda not only of the Health Ministers' Council, but also of the summit in June.
The main thing that the Bremen declaration did was to set out, in four core points and in clear terms, where our priorities have to be, and they coincide to a very large degree with what you have set out in your report and in its reasoning.
All our strategies must give priority to prevention, for neither medicines nor vaccinations are available to prevent the spread of HIV/AIDS.
It is absolutely vital that the human rights of persons who have contracted the illness should be recognised, respected and promoted, and that includes their right to be protected from discrimination and against being stigmatised.
General access to diagnosis and treatment must be guaranteed; the question has just been raised as to whether we can negotiate prices for medicines. One advance achieved by Bremen is that the pharmaceutical industry has made it clear that good provision necessarily involves affordable medicines, and has indicated its willingness to join with the Commission, your House and the Member States in finding a way in which each Member State can, by negotiating prices, ensure access to affordable treatment and injections. Now, that is progress.
There must also be a renewed and greater commitment to research and development, with better interlinking of facilities in Europe, and more investment in vaccinations and microbicides.
I do believe that this conference has enabled us to make some headway, and would be delighted if our Member States, together with Parliament and the Commission, were to put this issue at the top of the agenda, thus making the point that AIDS is an issue for all of us. It is not just a problem for our neighbour states, but a problem for Europe; it has a great deal to do with our social and economic development, no less than it does with our success or failure in giving the public added value.
Mr President, I would like to thank the rapporteur, Mr Andrejevs, and the members of the Committee on the Environment, Public Health and Food Safety for their excellent work in drafting this report. I would also like to thank the other two committees, the Committee on Civil Liberties, Justice and Home Affairs and the Committee on Women's Rights and Gender Equality, for their contributions on this important issue.
Let me also say how happy I am that Mrs Schmidt, the German Health Minister, is here today. It is the first time in my three years as Commissioner that my counterpart from the Council has attended such a debate in plenary. I am very happy, because it demonstrates the importance of all three institutions working together very closely, very firmly and very effectively in dealing with this disease.
HIV/AIDS: is it a forgotten problem or is it a hidden disease? Is our approach that if we do not talk about it, it will go away? Well, it does not work like that. The question, then, is have we become complacent? Do we take it for granted that we have overcome this problem, that there is no need for action or that it is a problem for others, for certain risk groups? That they, therefore, must deal with it, while we do not have to worry about it? Maybe that was in people's minds in the past, but I am glad that today it is not the case. We now know that this is a problem for the whole of society. Perhaps society is now paying because of our complacency in the past and now is the time to take new effective action to deal with this problem.
Most of you know my frustration that in the European Union, where we have the highest level of education in the world, the highest level of healthcare and the highest standard of living, people still die because of the wrong lifestyle choices. Our efforts to ensure prevention aim to address that. For me it is frustrating, and even embarrassing, that 20 or 25 years on we still have to discuss the same issues regarding HIV/AIDS. We still have to discuss the same measures to be taken, measures that should now be standard and routine in the European Union. We still have to explain that the simple use of condoms is the most effective way to protect ourselves. It is a simple truth. We must also explain that everybody is at risk; we cannot start saying to some groups that it is their problem and that those not in the risk group do not have to worry about it. We still have to stress that simple preventative measures do protect.
The results of the Eurobarometer poll were, as you know, shocking. A large percentage of people in the European Union still believe that they can get infected with HIV/AIDS by kissing on the mouth, drinking from the same glass or by using the same toilet seat. It is embarrassing that after 25 years people still do not know more than that. Or, even worse, that taking care of patients who are HIV-positive could actually infect the healthcare worker.
I believe that we have to step up our efforts. It is now a problem for the general population, especially young people and women. A large number of young people became sexually active after the end of the campaigns of the 1980s. We saw a huge wave of campaigns by famous people - actors, heads of government and singers - who drew attention to this problem and helped focus on how to deal with it. Unfortunately that has stopped. We thought we had the matter under control, but we did not. The new generations are growing up unaware. I am therefore very grateful to the German Presidency, the Health Minister and the Chancellor herself for refocusing on this disease and the simple ways in which we can protect ourselves.
At the same time, it is extremely important to invest in research, and the Commission is doing that. It is very important to invest in medicine - I will not repeat what has already been said - and to ensure access to affordable and effective ARV medicines. These are important measures that we can take. For us it is a very high priority and, as I said, I am very happy that the Council and the German Presidency, and Parliament too, look at it in the same way.
We will resume and step up our campaigns to educate young people. We will again encourage the use of condoms. We will carry out research on preventative measures and medicine. This will be gender-related, because we realise that there are aspects that differ amongst men and women and we will adjust our research and our efforts to take account of this reality. I have noted the paragraph in the report and agree that, within the Commission, we must make sure that we cooperate among ourselves, among the individual departments responsible for defined areas, whilst also dealing with the subject as a global problem. We know that it affects the Neighbourhood countries but also developing countries, and we have a responsibility to work with them as well.
I would like to commend the rapporteur and Parliament on the report. It really touches on all the important issues. We will be working on those issues. In some cases, such as interdepartmental cooperation within the Commission, we were already doing so. We will also take action by means of funding and through programmes. For example, in 2007 we will be working on developing best practices in addressing the risky sexual behaviour among young people and the prevention of HIV/AIDS in men who have sex with men and developing training programmes for healthcare personnel and NGOs to improve the treatment and care of people living with HIV/AIDS.
For us it is a very high priority. It is not just about a policy or a strategy. It is a question of moral obligation. I believe that the system as a whole has failed our citizens over the past 20 years and it is now time to resume our efforts and correct our mistakes.
Thank you very much for your speech, Commissioner, which was full of feeling and commitment and also very much in line with Parliament's concerns and demands.
draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - (HU) HIV/AIDS, one of the most dangerous diseases today, knows no boundaries. In the past two years, the number of girls and women infected with HIV has grown in all parts of the world, and at a particularly fast pace in Eastern Europe, Asia and Latin America. Taking measures against this epidemic can therefore not be confined to the territory of the EU, but urgently requires global collaboration. In 2005 there were close to 5 million new HIV infections worldwide, and AIDS-related diseases claimed the lives of 3 million people. Among these, some half a million were children.
The other increasingly at-risk group is women, since more and more of them are infected with the HIV virus without their being aware of it, and they in turn become carriers of a virus they can pass on to their children. An anti-HIV/AIDS strategy should make the protection of women and children the most important component. The most effective tools in this struggle are prevention, information, tools for public education, and the increased use of the most suitable communication channels, data gathering, research and early detection and treatment; we must ensure that high quality, non-exclusionary health care is available regardless of the person's age and sex.
Mr President, in order to cure HIV/AIDS in the EU and neighbouring countries we need an integrated strategy that will promote prevention on a community level as well as in these countries, but also, I would say, on a worldwide scale.
The number of people infected by AIDS as well as of those living with AIDS is constantly on the rise and 12 000 new infections are registered worldwide everyday. There is no vaccine for the prevention of the disease and no therapeutic treatment has proved successful so far.
Following the ancient saying of Hippocrates: 'prevention is better than cure', an integrated strategy would consist of promoting effective prevention. Prevention can be achieved through public awareness - as the Commissioner mentioned - and thus all necessary preventive measures could be taken.
Furthermore, we must take certain steps towards eliminating prejudices related to the specific disease. People infected with the disease constantly face intolerance and discrimination. At the same time, of course, together with the prevention efforts, we must promote the fields of research and innovation that will give us the ability to have new medications and possibly vaccines.
To close, I would like to thank the rapporteur, Mr Andrejevs, for the exceptional work he has done. We had an exceptional collaboration and I thank him for that. I believe that with this report we will be able to come up with an extraordinary prevention strategy both in the European Union and on a worldwide scale.
on behalf of the PSE Group. - (NL) Mr President, AIDS is still an ongoing tragedy, not only in developing countries, but also in Europe, not only among homosexuals and drug users, but also among heterosexuals and the totally abstinent, and so I should like to extend warm thanks to our rapporteur. Mr Andrejevs, who has put a great deal into this work and has written a fine report.
Our group must pull out all the stops in order to call a halt to the AIDS epidemic, and we need to invest with this in mind. First of all, we must invest in people, in women. We must take prevention seriously. We must take the reality of women, young people, sex workers and drug users seriously, and that reality is what we need to take as a basis. It is essential that good information be provided in schools and hospitals, the sort of information that treats people's moral choices with respect, and should also include information about all sexually transmittable diseases, since these increase vulnerability for AIDS.
Secondly, we must invest in new products, in microbicides, in products that enable women to protect themselves against AIDS, in medicines and vaccines, and in more environmentally-friendly medicines. Condoms for men and women must be become more widely available.
Thirdly, we need to invest in political innovation. We must overcome the existing obstacles without delay. Medicines and vaccines are often not affordable to groups that need them the most. Reasons for this are the high development costs of medicines and the relatively short recoup time, as a result of which new medicines are prohibatively expensive. We must face these problems and the public responsibility that goes with them. There are ways out of this situation, for example more public-private partnerships to develop AIDS medicines and vaccines, which may bring their cost down to some extent, while we should also make use of all the options open to us in order to invalidate patents in the public interest, something for which the TRIPS agreements set the right tone.
Finally, what is needed if essential medicines are to be available for the fight against AIDS is better negotiation with the pharmaceutical industry, something in which the Commission can play a key role, and I would warmly support the rapporteur's amendment to this effect.
on behalf of the ALDE Group. - Mr President, Minister, Commissioner, congratulations to Professor Andrejevs for his excellent report. AIDS is a major threat to global health, and oddly enough, it becomes even more so as the treatment of sufferers improves, because with improved treatment, patient survival also improves, and therefore the pool of infectivity grows.
I wish to take this opportunity to home in on just one aspect: infection due to the use of infected needles by drug-users. Many thousands of individuals are infected every year because of this. This problem can easily be dealt with at least in EU Member States if only governments could understand the simple fact that drug addiction is a disease, not a criminal offence, and therefore proper measures should be taken so that drug-addicted individuals are given clean, uninfected needles to use in the treatment of their illness. This should be done under proper medical supervision and surveillance and without the involvement of the police or judicial authorities. I hope that eventually governments will use medical common sense, and not a police sledgehammer approach, in dealing with drug-addicted ill people.
I am interested to hear the comments of the Commissioner and the Minister on this issue.
on behalf of the UEN Group. - (PL) Mr President, it is a pleasure for me to speak before this House in the important debate on one of the gravest problems and threats of modern times: the fight against HIV and AIDS.
The world today appears to have become rather blasé about the issue of HIV/AIDS, and is not paying sufficient attention to the problem, or investing enough in relation to the gravity and extent of the threat. And reality contrasts starkly with this: almost 40 million people have the HIV virus worldwide and over 95% of them live in the developing countries. This fact should induce us to give more aid to those countries. The alarming thing is that over half of new HIV cases are among the under-25s. Cases in the European Union and neighbouring countries are increasing at an alarming rate. We should also remember that the people most susceptible to HIV infection are drug addicts, migrants and men having sex with men. All of these groups require particular care and assistance. That is why it is so important for all institutions and organisations promoting safer lifestyles and risk avoidance should regularly include the fight against HIV in their programmes. It is also important that the Commission makes use of its neighbourhood policy to reach out to areas threatened in countries neighbouring the EU, with special focus on the Kaliningrad enclave, where the threat is also growing at an alarming rate. But what we should be focussing on most are clear information campaigns about HIV infection, as this is the most important means of stemming this modern plague. Once again, I would like to underline that only HIV prevention and education, especially among young people, will help to avert an epidemic on a global scale.
on behalf of the GUE/NGL Group. - (IT) Mr President, Commissioner, ladies and gentlemen, AIDS is a long way away from being vanquished. New cases are continuing to increase, taking on the proportions of a global epidemic. The most worrying thing is that half of new cases involve persons under the age of 25.
In Europe over 50% of the population believes that you can catch AIDS from a kiss. For this reason, we need information campaigns written in scientifically accurate language that give the population clear information on prevention, methods of protection and risky behaviour.
It is necessary to combat all forms of ghettoisation, by putting in place policies and programmes for the promotion of social inclusion and access to the employment market for those with the virus. We also need public funds to promote research and development activities focusing on public health needs, where access to research results is available to all, including the poorest patients.
The medicines that are needed to save millions of lives cannot be treated as ordinary goods, governed by the laws of the market. As the report states, we need to guarantee the right of every human being to health care, medical services and access to medicines.
(SK) I would like to begin by thanking the rapporteur for a detailed report covering all aspects of the fight against this insidious disease. It is regrettable that EuroHIV lacks national data from Spain and Italy, even though the agency regards them as the two countries with the highest incidence of the epidemic, and despite the fact that the estimated number of people infected with the virus in some EU countries is nearly three times the official number. Slovakia, for example, is estimated to have ten times more infected patients than the official statistics indicate.
It is understandably difficult to obtain accurate statistics, because there are also patients who refuse treatment and disappear from sight as far as doctors are concerned. The legislation does not solve this problem, and in spite of the risk of infection, no one can force a person to have treatment. It is often difficult even to determine the source of infection. With syphilis, identifying an infected person is a simple matter. With HIV, it takes a very long time. I support Commissioner Kyprianou in the emphasis he places on the difficulty of research, and in his efforts to ensure that treatment is provided under the 7th Framework Programme.
draftsman of the opinion of the Committee on Civil Liberties, Justice and Home Affairs. - Mr President, may I start by congratulating the rapporteur on the work that he has done on this extremely important report.
Can I first say that of course, AIDS and HIV are themselves not prejudiced. They affect anyone who actually becomes vulnerable either by the use of badly treated blood which is often contaminated and passed on, unsafe sex and the bad use of needles to list just some examples.
But what we have to deal with is how to prevent the transmission. It seems to me that highest on the agenda is the whole issue of information and education. We have to inform people about how they can protect themselves. We have to inform people about their rights and about access to medicines. At the same time we have to create a whole process for awareness-raising amongst communities and individuals who feel that they themselves are not under threat or will not be affected by AIDS and HIV.
When we look in particular at Africa, where millions and millions of lives are being ravaged, and when we look across Europe, where more and more young people are becoming infected with the HIV virus, what we have to look at is not only the accessibility of treatment, but also the cost of treatment. We must do everything we can to reduce the cost of that treatment and to make it available to all.
To those who say that condom use is not effective in preventing the transmission of the HIV virus, I say they do a great deal of damage and in fact they cost lives. Condoms do work. Needle exchange does work. Good practices do work and they save lives. And those who promote abstinence? Well, if abstinence can work in sexual relationships, of course it will. But what about when abstinence is not a choice? The young 14-year old girl raped on a highway in Africa: does she have a choice? No. She has no choice. And that is where education and the promotion of awareness-raising and ending the discrimination that blights the lives of people living with AIDS and HIV is so important.
Finally, I do not think she is often quoted in this House, but I want to quote Madonna - that is the pop star. She once said that to come out and declare your sexuality is to be a hero. To come out and say that you are HIV positive and to deal with the discrimination and the anger that you therefore suffer is to declare yourself a warrior: a warrior because you fight the battles that you never want another generation to have to fight again.
I commend the report and I commend it to the House.
(SV) Mr President, according to official statistics, more than 215 000 people in the EU were infected by HIV between 1998 and 2005. In Europe, almost 650 000 people were infected, many of them under 25 years of age.
In a way, that makes me feel extremely sad and downcast. It also makes me very indignant because, just as Mr Kyprianou said earlier, this is happening quite unnecessarily. These people could have avoided becoming infected. That is why I am very pleased indeed that we are having this debate today. I am very pleased with the report that we are to vote on and by the fact that the Commission and the Council have said they are willing to give priority to these issues.
The fact is, it is a question of tackling the ignorance that clearly exists about the ways in which people are infected by HIV and Aids. This just goes to show that we need to concentrate even more on providing information and on encouraging openness about sexuality in general. We must dare to talk about gender equality and self-determination in sexual matters. The fact that it is mainly the most vulnerable groups in society that are affected by HIV and the spread of infection shows that we need to work in new ways if we are genuinely to reach all social groups. The fact that it is vulnerable groups that are affected also poses some very tough challenges for our work on preventing those with HIV from being stigmatised. That is something to which a very great deal of priority needs to be given.
I am also very pleased that the report highlights support for the global fund for combating HIV/Aids, tuberculosis and malaria. This is very important work, which I hope we can do more to support. I am also very pleased that the report and several of the amendments indicate the significance of combating tuberculosis and HIV in parallel. I am grateful for the work we have promised to do together to combat this quite unnecessary spread of infection.
(DE) Mr President, what makes today's debate on the fight against HIV/AIDS in the European Union and its neighbouring countries so important is the fact that even we in this House sometimes forget the facts about it.
HIV/AIDS remains a menace of an illness, not only in African countries, but also in our own Member States and in the countries that are our neighbours. The rate of HIV infection is on the increase, and it is estimated that the number of persons with the virus is - as has been said several times over today - three times higher than the official figure.
Good though it is that all the European institutions have, once again, spoken out in favour of an effective war on this menacing disease, I can do no other than share Commissioner Kyprianou's frustration when we come up against figures like these on new infections and against such misleading information after the many years in which we believed that the upcoming generations had got the message. Information campaigns need to be organised not only in order to prevent new infections with HIV, but also to prevent people with the condition from being stigmatised and to give people the knowledge that they need, because it is pretty astonishing that people still believe that they can be infected through a kiss or a glass of water, and it is here, in the sphere of education and prevention, where far too little is being done, that a start has to be made.
I never cease to be horrified by the reception given by some religious groups to education and information campaigns sponsored by the relevant ministers in some Member States, and here, too, we have to nail our political colours to the mast.
What is at stake, among other things, is compliance with EU law as it stands; there is a directive that lays down quality and safety standards for the collection, processing and distribution of human blood, and we must insist on all Member States transposing it in full, not least for the protection of their own inhabitants.
Mr President, I would like to thank all the Members of the European Parliament, and also the Commission, for the debate we have had today, which shows very clearly how our common action in doing our utmost to keep new infections at as low a level as possible, and to guarantee unrestricted access to treatment for people who are infected, is to a very considerable degree dependent on the subject not being made taboo, and on the sufferers not being stigmatised and discriminated against.
I am glad that it has been spelled out, both here and at the major conference in Bremen, that HIV/AIDS must go to the top of the agenda, for I am firmly persuaded that it is only if the Heads of State or Government make this issue their own that we will, everywhere, and not least in our neighbouring countries, be able to ensure the creation of the infrastructure that is needed if cooperation with civil society and, above all, with sufferers, is to bear fruit, and if the things to which reference has been made are actually to be done.
The first thing we must do is to give some thought to prevention and information, asking ourselves how we get the message across to young people, to immigrants, or to those to whom access is difficult, such as, for example, those women who have been forced into prostitution; this can be done only through close cooperation between those with political power and those within civil society who accept responsibility and work with us, and mention of forced prostitution makes it clear that this is not just about health policy, for governments must do all they can to protect women.
Thirdly, prevention is possible only if we talk frankly about how infection can happen, and that might well lead to us, in our own countries, adopting a drugs policy that does not criminalise drugs, because, although action must be taken, including by means of the law, against drug pushers, those who have become ill as a result of their addiction must be assured of such things as access to clean needles and of easy access to help and services. All these things have a part to play in this. This is far from an easy path to take, not least in the countries around us, where the Member States and their governments face the accusation that, by adopting such a policy, they are themselves acting as dealers and encouraging drug dependency - a taboo subject in many countries.
It is for this reason that I was, in Bremen, very glad to see that the ministers from the new Eastern European Member States were willing to talk very frankly about these things, because I see in this frank and open approach to these problems, in the removal of taboos, a way in which we can move forward in the way we all hope to do.
That being so, then, if we pool best practices in the prevention field and exchange ideas, if we jointly invest in research and development and take up this cause, we have already taken a step forward.
Secondly, I am very much in favour of your House, the Member States and the Commission coming to the shared realisation that any real campaign against HIV/AIDS also needs the sort of infrastructure that makes health care possible while also ensuring that the people accessing treatment find qualified people to talk to when they do so.
Thirdly, we have to ensure that access to affordable medicines can be assured in every Member State by allowing 10% of the health budget to be spent on HIV vaccinations or treatments.
I appreciate the opportunity given for this debate here today, and am very glad that we will continue to cooperate closely in addressing this issue for the sake of the people who live alongside us and in order that young people may be protected against HIV/AIDS infection.
Mr President, I would like to thank all Members and the Minister for a very interesting debate.
As you know, our motto this year for our HIV/AIDS campaign was 'AIDS - remember me?' Unfortunately, we still have to remind people - including, I regret to say, decision-makers - about the existence of this disease.
This must be done in several ways. First of all, concerning decision-makers, I repeat what the Minister has already said: 'Spending on this effort is not a cost; it is an investment'. We have to remind our leaders and decision-makers of this. Also, dealing with HIV/AIDS in neighbouring countries and in developing countries is not just our moral obligation towards our partner third countries, it is also a self-protection measure. We have to use all practical arguments to convince those who take the decisions.
Of course, I agree that prevention is the most important policy, as we do not have a cure at the moment. But this can be done more effectively through education and information. It has to be done in a very balanced way: on the one hand, we have to educate people, especially young people, that this is a dangerous illness. It is not like the flu: you cannot take antibiotics and it will go away. It could eventually kill you. We have to show the risks of the disease, but not in a way that marginalises, stigmatises or discriminates against those who are infected. Stigmatisation also prevents dealing with the disease because people are afraid of the stigma. People do not get tested and remain unaware that they are infected. They end up infecting others and not seeking treatment themselves.
It is a delicate balancing act, but it is our task and we have to do it. As has already been mentioned, it is unfortunate that young people today practise unsafe sex. As I said in my opening remarks, the simple use of condoms is something that we have to keep reminding young people about: it is an important way for them to protect themselves. Abstinence is something that should be based on moral or religious beliefs, not as a measure against the disease, because we want people to know how to protect themselves if they decide to have sex. Everyone is entitled to their moral beliefs. They can act based on those, but the education has to be there. They have to know how to protect themselves.
As I said, we will also place particular emphasis on research and development measures, in particular protective measures for women, and especially measures that women can take that do not require the male partner's agreement. Therefore, I am very much in agreement with that paragraph in the report.
Civil society is a very important factor for us. We have to develop partnerships - not just the European institutions, but European citizens as well - so we plan to, and do, work very closely with civil society. We established an HIV/AIDS Civil Society Forum in 2005 and we have made this a core aspect of our work in addressing HIV/AIDS in Europe. Indeed, the Civil Society Forum has been and is meeting yesterday and today in Luxembourg to discuss this important issue. It consists of NGOs, women's groups, groups for men who have sex with men, sex workers, prisoners, drug users. We have to include the whole of society in dealing with this issue.
I agree with Mr Matsakis that we must work on dealing with the issue of drug addicts and the exchange of needles, because I agree that it is a health issue and not an issue for criminalisation.
Also, we have to mention the European Centre for Disease Prevention and Control, the instrument we created together and which should be a very effective mechanism in surveillance and in dealing with this important problem. Therefore, I believe that this debate, and hopefully more to follow, will not only help in focusing the attention of all those who have to take the right decisions, but will also help European citizens to be informed about the continued existence of this problem. On behalf of the Commission, I can assure you that this will remain at the top of our political agenda.
The debate is closed.
I believe that it is right to congratulate Mr Andrejevs once again on the magnificent report that he has prepared and that this debate has been one of the most gratifying debates that we have held in recent times, showing great harmony between the Council, the Commission and Parliament. A debate that demonstrates commitment and which I believe offers hope in terms of how the European Union should act as a whole, in terms of interinstitutional action in relation to a problem that is at the forefront of everybody's concerns.
The vote will take place at 12 noon
Written statements (Rule 142 of the Rules of Procedure)
in writing. - (FR) AIDS is the biggest epidemic in history, affecting all regions, all social sectors and all age groups. Today, one person is infected every six seconds.
The European Parliament must relaunch a campaign that is running out of steam, and I welcome the own-initiative report on which we are voting today.
AIDS is being forgotten about, but it has not forgotten about us - it is spreading mainly among the young, women, migrant populations and within the new EU Member States. Young Europeans are becoming less and less vigilant, and seem to confuse existing treatments with a cure. Let us remember: AIDS is still killing people today.
The disease knows no bounds, and, now more than ever, our solidarity must be transnational. That is why I am pleased that the report recommends not only European measures in the areas of prevention, information and research, but also international measures, by means of the neighbourhood policy and the TACIS programme.
The fight against AIDS is not merely a fight against a pandemic; it also plays a role in the promotion of health care and sexual rights, as well as women's rights. This is not only a joint political measure; this is a universal duty.
in writing. - (IT) Mr President, ladies and gentlemen, the data on the current state of the fight against AIDS are discouraging: worldwide over 39 million people are living with HIV, while in 2006 alone 4.3 million people were infected with the virus. The data on the European Union are also upsetting, showing a significant rise in new cases over the last seven years.
It is therefore necessary for both national and European institutions to adopt a new approach as quickly as possible. They need to identify prevention measures to be directed towards at-risk groups and to maintain information campaigns and sexual education campaigns in schools, since half of new cases involve young people under the age of 25. Worldwide, the European Union and the international community have a duty both to ensure access to medicines and treatments at prices that are accessible even for the poorest countries, by fighting the drug company lobby, and also to continue to carry out research to produce, as rapidly as possible, new innovative antiretroviral medicines, vaccines and microbicides.
In the light of these data I call on all the Member States that have not yet done so, among them Italy, to release the funds promised to the Global Fund. The Italian Government ought to make its financial contribution, which in this particular case is 260 million euros, to the Global Fund to Fight AIDS, Tuberculosis and Malaria as soon as possible.
(The sitting was suspended at 11.50 a.m. and resumed at 12 noon)